Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Response to Amendment
The amendment filed 08/15/2022 details claims 1-6, 12, and 20 as cancelled, claims 7-11, 13-19, 21, and 27-30 as pending, and claims 22-26 as withdrawn.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7, 9, and 19 are objected to because of the following informalities:  “alkali earth metal salt” should be “alkaline earth metal salt” (see paragraph 0029 and 0031 of the instant application as published).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of co-pending Application No. 16206358 (reference application). 
Application 16/151098
Co-Pending Application 16/206358
7. A tubular metal-cored welding electrode comprising:
1. A tubular metal-cored welding electrode comprising:
A metallic sheath disposed around a powdered metal core,
a metallic sheath disposed around a granular metal core;

Wherein the granular metal core comprises by weight of the tubular welding electrode:
wherein the powdered metal core comprises a stabilizer component, wherein the stabilizer component comprises an organic sub-component configured to release hydrogen near a surface of a workpiece during welding, wherein the stabilizer component comprises an alginate, and wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.
0.05 to 5% of an alginate arc stabilizer configured to release hydrogen near a surface of a workpiece during welding,
wherein the organic sub-component comprises an organic molecule or polymer that is either chemically bonded to or mixed with but not chemically bonded to an alkali metal or alkali earth metal salt
6. wherein the core further comprises sodium carboxymethylcellulose (CMC), calcium CMC, or potassium CMC.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘098 application is anticipated by claims 1 and 6 of the ‘358 Application.
Furthermore, claim 8 of the ‘098 application which recites the “alginate is a potassium alginate” is anticipated by claim 4 of the ‘358 application which recites the “alginate arc stabilizer comprises potassium alginate, calcium alginate, or sodium alginate.”
Furthermore, claims 9-11 of the ‘098 application recite that the alkali earth metal salt is a CMC (claim 9), a potassium CMC (claim 10) and a sodium CMC (claim 11).  Claim 6 of the ‘358 application anticipates the aforementioned as claim 6 recites the use of sodium CMC and potassium CMC.
Claims 14-16 of the ‘098 application which recite that the core comprises 0.04 or less wt.% silicon (claim 14), 0.5 or less wt. % manganese (claim 15), and 0.25 or less wt. % of manganese (claim 16) are anticipated by claim 1 of the ‘358 application that recites the core comprising by weight 0.1 to 1% silicon and 0 to 2.5% manganese.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 18, 19, 27, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (U.S. Publication 2008/0264924) in view of Nikodym (U.S. Publication 2004/0026396), Landrio et al. (U.S. Patent 5780809), in view of Avery et al. (U.S. Patent 3118760).
	Regarding claim 7, Duncan teaches a tubular metal-cored welding electrode (para. 0002; “Metal-core wire electrodes generally include tubular shaped metal sheath about their exterior and a metal powder core including various powdered materials.”  See also MIG welding in para. 0002) (Figures 2-3; electrode 12) comprising: 
a metallic sheath (ferritic steel metal sheath 14-para. 0024) disposed around a powdered metal core (metal powder core 16-para. 0027).
Duncan teaches that the core (16) “may comprise iron” and may contain additional alloying elements “chromium, nickel, carbon, molybdenum, manganese, silicon, phosphorous, sulfur, copper and the like.”  Duncan continues in that the core “is not limited to materials in powder form, but may include any form of material that provides the desired overall composition.” (see para. 0027).
Duncan is silent on the core comprising a stabilizer component, wherein the stabilizer component comprises an organic sub-component configured to release hydrogen near a surface of a workpiece during welding, wherein the organic sub-component comprises an organic molecule or polymer that is either chemically bonded to or mixed with but not chemically bonded to an alkali metal or alkali earth metal salt, wherein the stabilizer component comprises an alginate, and wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.
Nikodym teaches that it is known in the art of gas metal arc welding (para. 0002; Figs. 1 and 5) to use a welding electrode (Fig. 4) that comprises a sheath (30) disposed around a powder core (32) (para. 0024).  Nikodym teaches that in order to stabilize the arc “fluxing and alloying elements which function as arc stabilizers” are added to the composition of the electrode (para. 0009).  Nikodym continues in that “the compounds contained in the core as selected to function as deoxidizers, alloying elements, arc stabilizers and may provide additional shielding gas” (para. 0009).
Nikodym further teaches the core (32) comprising a stabilizer component (para. 0024; “the core composition comprises a combination of graphite and one or more compounds of potassium. It is contemplated by the present invention that the graphite and compounds of potassium can be present in the core homogeneously or heterogeneously in the form of clusters, strands or other suitable configuration” and “It has been established that the addition of the combination of graphite and one or more compounds of potassium has dramatically increased the stability of the arc in the straight polarity welding process. In particular, the addition of the preferred potassium compound, such as potassium manganese titanate (K2MnTiO4), has contributed to the described effect of stabilizing the arc in the alternating current welding process particularly advantageously.”).  Nikodym teaches that the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight (para. 0024; “The most effective arc stabilizing range of the core composition…was the combination selected from the range of about 0.3% wt to about 5.0% wt.”) (see also para. 0030; “…a core having a core composition with a combination of graphite and one or more compounds of potassium not exceeding approximately 5% by weight. As described above, the preferred compound of potassium is potassium manganese titanate (K.sub.2 MnTiO.sub.4) and the preferred combination of graphite and potassium compounds is selected from the range of about 0.3% to about 5.0% wt.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan with Nikodym, by adding to the core composition of Duncan, with the arc stabilizer of Nikodym, to provide a composition that is effective in stabilizing the arc generated during welding (para. 0009 and 0024).
The combination of Duncan and Nikodym is silent on wherein the stabilizer component comprises an organic sub-component configured to release hydrogen near a surface of a workpiece during welding, wherein the organic sub-component comprises an organic molecule or polymer that is either chemically bonded to or mixed with but not chemically bonded to an alkali metal or alkali earth metal salt, wherein the stabilizer component comprises an alginate.
Landrio teaches that it is known in the art of welding electrodes for electrodes to include fluxes that “serve an important function in the welding process, examples being: a) releasing a neutral or reducing gas such as carbon monoxide or hydrogen to protect the molten metal from atmospheric oxygen and nitrogen, which when allowed to come into to contact with the molten metal form impurities that ultimately weaken the weld; b) acting as a cleansing and antioxidizing agent in the molten crater; c) forming a slag over the deposited metal which further protects the weld until the metal sufficiently cools to a point at which it is no longer affected by atmospheric contamination and also slows the cooling rate of the deposited metal thereby permitting a more ductile weld to form; d) helping to create a more stabilized arc and reduce splatter; and e) permitting better penetration and improve the x-ray quality of the weld.” (1:45-64).
Landrio further teaches that the flux material includes “hydroxides, clays, cellulose sodium, cellulose potassium salts, titania sodium, titanium oxides, titania potassium, iron oxide, feldspars, mica steatite, calcium carbonate, magnesium carbonate, silicates, various alumina, iron powder and other materials well known in the art.” (1:65-2:5) [Here, the cellulose potassium salts is considered to correspond to the claimed limitation of “an organic sub-component configured to release hydrogen near a surface of a workpiece during welding, wherein the organic sub-component comprises an organic molecule or polymer that is either chemically bonded to or mixed with but not chemically bonded to an alkali metal or alkali earth metal salt.” In this case, the cellulose corresponds to the claimed organic molecule/polymer that is configured to release hydrogen during welding, while the potassium salts corresponds to the claimed alkali metal.  The cellulose of Landrio is the same material as that listed as the organic molecule/polymer of the instant application in paragraph 0024, as published.  As such, upon consuming of the welding electrode of Landrio the cellulose material would also decompose releasing, at least, hydrogen.].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified by Nikodym, with Landrio by adding to the stabilizer composition of Duncan, with the cellulose sodium or cellulose potassium salt of Landrio, to provide a composition that produces, upon decomposition during welding, a gas (carbon monoxide or hydrogen) that protects the molten metal from atmospheric oxygen and nitrogen, which when allowed to come into contact with the molten metal form impurities that ultimately weaken the weld, as well as, create a more stabilized arc and reduce splatter (see citations to Landrio, above).
The combination of Duncan, Nikodym, and Landrio teach substantially the claimed invention except for the stabilizer component comprising an alginate.
Avery teaches that it is known in the art of welding rods (Fig. 2 and 6:15-22; filled tubes of slag forming ingredients and alloy forming ingredients are tightly compacted in granular form in a steel sleeve) to use sodium or potassium alginate (Example 1, Col. 3, sodium alginate of 0.36-0.38 wt.%. Example 2, Col. 4, sodium or potassium alginate 1.03 wt.% of the composition of 0.36 wt.% of the total electrode. Example 4, Col. 5, potassium alginate of 0.30-0.43 wt% of total electrode) in the core composition.
Avery teaches the slag forming and alloy forming ingredients are mixed into a stiff paste and that sodium alginate “imparts desirable plasticity or softness” to the paste (see 2:55 to 3:7).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified by Nikodym and Landrio, with Avery by adding to the stabilizer composition of Duncan, with the sodium or potassium alginate, to provide a material that maintains stability (plasticity or softness) of the composition. 
Regarding claim 8, the primary combination, as applied to claim 7, teaches each claimed limitation and further teaches wherein the alginate is potassium alginate (as detailed in Avery, above).
Regarding claim 18, the primary combination, as applied to claim 7, teaches each claimed limitation.
Duncan teaches the powdered metal core (16) “may comprise iron” and alloying elements, where the alloying elements “may comprise” manganese, silicon, sulfur, “and the like” (see Duncan, para. 0027).
Duncan does not teach the core comprising antimony and, therefore, discloses antimony in the amount of 0.002 or less wt. %.
Regarding claim 19, the primary combination teaches substantially the claimed limitations for the same reasons as detailed above in claims 7 and 8.
With respect to the limitation of “the stabilizer component consists essentially of potassium alginate,” MPEP 2111.03-III states that the “transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention” and that, for the purposes of searching for and applying prior art, “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’"
Regarding claim 27, the primary combination, as applied to claim 7, teaches each claimed limitation.
Nikodym, as detailed in claim 7, teaches wherein the stabilizer component comprises between 0.25% and 2.5% of the powdered metal core by weight (para. 0024; “The most effective arc stabilizing range of the core composition…was the combination selected from the range of about 0.3% wt to about 5.0% wt.”) (see also para. 0030; “…a core having a core composition with a combination of graphite and one or more compounds of potassium not exceeding approximately 5% by weight. As described above, the preferred compound of potassium is potassium manganese titanate (K.sub.2 MnTiO.sub.4) and the preferred combination of graphite and potassium compounds is selected from the range of about 0.3% to about 5.0% wt.”).  
Regarding claim 29, the primary combination, as applied to claim 19, teaches each claimed limitation.
Nikodym, as detailed in claim 7, teaches wherein the stabilizer component comprises between 0.25% and 2.5% of the powdered metal core by weight (para. 0024; “The most effective arc stabilizing range of the core composition…was the combination selected from the range of about 0.3% wt to about 5.0% wt.”) (see also para. 0030; “…a core having a core composition with a combination of graphite and one or more compounds of potassium not exceeding approximately 5% by weight. As described above, the preferred compound of potassium is potassium manganese titanate (K.sub.2 MnTiO.sub.4) and the preferred combination of graphite and potassium compounds is selected from the range of about 0.3% to about 5.0% wt.”).  
Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (U.S. Publication 2008/0264924) in view of Nikodym (U.S. Publication 2004/0026396), Landrio et al. (U.S. Patent 5780809), in view of Avery et al. (U.S. Patent 3118760), and in further view of Johnson (U.S. Patent 3645782).
Regarding claim 9, the primary combination, as applied to claim 7, teaches each claimed limitation except for wherein the alkali earth metal salt is a Group I or Group II salt of carboxymethylcellulose (claim 9), and wherein the Group I or Group II salt of CMC is sodium CMC (claim 11).  
Johnson teaches that it is known in the art of welding electrodes for a composition to include a mixture of nonmetallic and metallic ingredients (abstract) and for sodium carboxymethyl cellulose (CMC) or “similar cellulosic derivates” to be used in the composition (5:7-15).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Johnson by substituting the alkali material of Duncan, with the sodium CMC of Johnson, for in doing so would amount to the mere selection of a known material based on its suitability for its intended use. See MPEP 2144.07
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (U.S. Publication 2008/0264924) in view of Nikodym (U.S. Publication 2004/0026396), Landrio et al. (U.S. Patent 5780809), in view of Avery et al. (U.S. Patent 3118760), and in further view of Johnson (U.S. Patent 3645782) and Hirama et al. (U.S. Publication 2012/0107561).
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation except for explicitly the Group I or Group II salt of CMC being a potassium CMC.  
Hirama teaches that it is known in the art of organic water-soluble cellulose-based binders that sodium CMC and potassium CBC may be used (para. 0106).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Hirama by substituting the sodium CMC of Duncan, as modified, with the Potassium CMC of Johnson, for in doing so would amount to the mere selection of a known material based on its suitability for its intended use. See MPEP 2144.07.
	Furthermore, using potassium CMC instead of sodium CMC would amount to a simple substitution of art recognized water-soluble cellulose-based binders and the results of the substitution would have been predictable. (See MPEP 2144.06-11).
Claims 13, 21, 28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (U.S. Publication 2008/0264924) in view of Nikodym (U.S. Publication 2004/0026396), Landrio et al. (U.S. Patent 5780809), in view of Avery et al. (U.S. Patent 3118760), and in further view of Munz et al. (U.S. Publication 2006/0096966).
Regarding claim 13, the primary combination, as applied to claim 7, teaches each claimed limitation and further teaches wherein the stabilizer component comprises between 0.08% and 4% of the tubular welding electrode by weight.  
Munz teaches that it is known in the art of welding electrodes comprising a metal sheath and fill composition (Abstract) for the fill composition to comprise to comprise an arc stabilizer in the range of 2-35 wt% of the fill composition (para. 0026) [this corresponds to the stabilizer amount of Nikodym].
Munz further teaches that the fill composition includes about 12-28 weight percent of the electrode (para. 0026).  As such, Munz teaches the stabilizer being, as an illustrative example taking the stabilizer being 5 wt% of the fill and the fill being 20 wt% of the total electrode, 1 wt% of the welding electrode.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Munz by replacing the amount of stabilizer, relative to the total electrode, of Duncan, as modified, with the amount of Munz, since the relative arc stabilizer amount is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be reducing the spatter during welding (see Munz, para. 0013 and 0032; minimizing spatter). A person of ordinary skill in the art would recognize that the amount of stabilizer in a welding electrode corresponds to the degree of which spatter is minimized. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 21, the primary combination, as applied to claim 19, teaches each claimed limitation and further teaches wherein the stabilizer component comprises between 0.08% and 4% of the tubular welding electrode by weight.  
Munz teaches that it is known in the art of welding electrodes comprising a metal sheath and fill composition (Abstract) for the fill composition to comprise to comprise an arc stabilizer in the range of 2-35 wt% of the fill composition (para. 0026) [this corresponds to the stabilizer amount of Nikodym].
Munz further teaches that the fill composition includes about 12-28 weight percent of the electrode (para. 0026).  As such, Munz teaches the stabilizer being, as an illustrative example taking the stabilizer being 5 wt% of the fill and the fill being 20 wt% of the total electrode, 1 wt% of the welding electrode.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Munz by replacing the amount of stabilizer, relative to the total electrode, of Duncan, as modified, with the amount of Munz, since the relative arc stabilizer amount is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be reducing the spatter during welding (see Munz, para. 0013 and 0032; minimizing spatter). A person of ordinary skill in the art would recognize that the amount of stabilizer in a welding electrode corresponds to the degree of which spatter is minimized. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 28, the primary combination, as applied to claim 7, teaches each claimed limitation and further teaches wherein the stabilizer component comprises between 0.08% and 2% of the tubular welding electrode by weight.  
Munz teaches that it is known in the art of welding electrodes comprising a metal sheath and fill composition (Abstract) for the fill composition to comprise to comprise an arc stabilizer in the range of 2-35 wt% of the fill composition (para. 0026) [this corresponds to the stabilizer amount of Nikodym].
Munz further teaches that the fill composition includes about 12-28 weight percent of the electrode (para. 0026).  As such, Munz teaches the stabilizer being, as an illustrative example taking the stabilizer being 5 wt% of the fill and the fill being 20 wt% of the total electrode, 1 wt% of the welding electrode.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Munz by replacing the amount of stabilizer, relative to the total electrode, of Duncan, as modified, with the amount of Munz, since the relative arc stabilizer amount is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be reducing the spatter during welding (see Munz, para. 0013 and 0032; minimizing spatter). A person of ordinary skill in the art would recognize that the amount of stabilizer in a welding electrode corresponds to the degree of which spatter is minimized. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 30, the primary combination, as applied to claim 19, teaches each claimed limitation and further teaches wherein the stabilizer component comprises between 0.08% and 2% of the tubular welding electrode by weight.  
Munz teaches that it is known in the art of welding electrodes comprising a metal sheath and fill composition (Abstract) for the fill composition to comprise to comprise an arc stabilizer in the range of 2-35 wt% of the fill composition (para. 0026) [this corresponds to the stabilizer amount of Nikodym].
Munz further teaches that the fill composition includes about 12-28 weight percent of the electrode (para. 0026).  As such, Munz teaches the stabilizer being, as an illustrative example taking the stabilizer being 5 wt% of the fill and the fill being 20 wt% of the total electrode, 1 wt% of the welding electrode.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified above, with Munz by replacing the amount of stabilizer, relative to the total electrode, of Duncan, as modified, with the amount of Munz, since the relative arc stabilizer amount is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be reducing the spatter during welding (see Munz, para. 0013 and 0032; minimizing spatter). A person of ordinary skill in the art would recognize that the amount of stabilizer in a welding electrode corresponds to the degree of which spatter is minimized. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (U.S. Publication 2008/0264924) in view of Nikodym (U.S. Publication 2004/0026396), Landrio et al. (U.S. Patent 5780809), in view of Avery et al. (U.S. Patent 3118760), and in further view of Hartman (U.S. Publication 2007/0181549).
Regarding claims 14-17, the primary combination, as applied to claim 7, teaches each claimed limitation.
Duncan teaches the powdered metal core (16) “may comprise iron” and alloying elements, where the alloying elements “may comprise” manganese, silicon, sulfur, “and the like” (see Duncan, para. 0027).
However, the primary combination is silent on wherein the powdered metal core comprises 0.04 or less wt. % silicon (claim 14), 0.5 or less wt. % manganese (claim 15), 0.25 or less wt. % manganese (claim 16), 0.02 or less wt. % sulfur (claim 17).
Hartman teaches that it is known in the are of cored welding wires having a metal sheath and a core composition of various powdered materials (para. 0003) for the powder to comprise (para. 0082; powder composition based on total weight percent of electrode) 0.04 or less wt. % silicon (para. 0093; 0-3%), 0.5 or less wt. % manganese (para. 0091; 0-5%), 0.25 or less wt. % manganese (para. 0091; 0-5%), 0.02 or less wt. % sulfur (no sulfur disclosed) (see also paras. 0019, 0124, 0126).
Hartman teaches that metal alloying elements (such as manganese, silicon, etc.) are used to form desired weld metal composition (para. 0050). Hartman further teaches that such alloys increase yield strength (para. 0099), tensile strength (para. 0100), and impact toughness (para. 0101).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Duncan as modified by Nikodym and Landrio, with Hartman by replacing the amount of manganese and silicon of the powder composition of Duncan, being of some value, with the amounts taught by Hartman, in order to provide a welding electrode that forms desired weld metal composition and provided increased yield and tensile strength, as well as improved impact toughness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761